Citation Nr: 1437620	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a chronic ligament strain of the left ankle.  

2.  Entitlement to a rating in excess of 20 percent for a left knee disorder.  

3.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.  

4.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2012, the issues on appeal were remanded by the Board for additional development and are no ready for disposition.  


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's left ankle disability has been manifested primarily by no more than moderate limitation of motion.  

2.  Throughout the period of appeal, the Veteran's left knee disability has been manifested by no more than some pain and limitation of flexion; flexion limited to 15 degrees, extension limited to 20 degrees, locking, recurrent subluxation, or lateral instability has not been shown.  

3.  At no time during the appeal period has generalized anxiety disorder resulted in manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

4.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5271 (2013).  

2.  The criteria for a rating in excess of 20 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5014, 5256-5259, 5260, 5261 (2013).  

3.  The criteria for a rating in excess of 50 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.130, DC 9400 (2013).  

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided notice in letters dated in September 2007 and May 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the requirements under the duty to assist have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained VA examinations with respect to the claims on appeal, which the Board finds adequate for adjudication purposes.  Although there was not a specific examination regarding the total impact of the Veteran's service-connected disabilities on her employability, "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Left Ankle

An increased rating for a left ankle strain was granted by the RO in a November 2007 rating decision from 0 percent to 10 percent.  The Veteran appealed that decision contending that the rating should be in excess of 10 percent.  

At an October 2007 VA examination, the Veteran reported episodes of swelling and pain.  Range of motion of the left ankle was plantar flexion from 0 to 35 degrees; dorsiflexion 0 to 10 degrees; inversion 0 to 10 degrees; and eversion 0 to 5 degrees.  There was no additional limitation of movement on repetitive testing.  There was no loss of bone, instability, angulation, or tendon abnormality.  Based on limited range of motion, an increased evaluation of 10 percent was warranted.  

At an August 2012 VA examination, the Veteran reported a decrease in range of motion and occasional swelling.  Range of motion was plantar flexion to 45 degrees with no objective evidence of pain, and dorsiflexion to 5 degrees, with objective evidence of pain at 5 degrees.  There was no loss of strength or additional limitation of movement on repetitive testing.  Functional loss was noted as less movement than normal and pain on movement.  There was no ankylosis of the ankle joint and no instability.  Diagnostic imaging showed mild generalized osteopenia and mild generalized ankle joint swelling.  The examiner noted that the Veteran was not limping when she walked, nor did she wear an ankle brace.  


Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5270 (2013).  The Veteran has not had ankyloses of the ankle at any period of this appeal.  Therefore, an increased rating is not warranted on this basis 

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271 (2013).  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Based on the evidence of record, the Veteran's left ankle disability has been predominantly manifested during the pendency of this appeal by pain and limitation of dorsiflexion to only 5 degrees.  Therefore, an increased rating is also not warranted on this basis.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination reports in the record do not demonstrate any visual behavior of additional functional impairment as a result of use of the ankle.  The evidence does not show functional loss beyond those limitations of motion recorded, with painful motion, by the examiners.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Knee

Regarding knee disability claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), then a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).  A separate rating may also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with objective evidence painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

In this case the Veteran is service-connected for a left knee disability with arthritis with a 20 percent disability rating.  The RO has evaluated the disability under the provisions of 38 C.F.R. § 4.71a, DC 5257 and DC 5260.  See 38 C.F.R. § 4.20 (2013); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In order to warrant a rating in excess of 20 percent based solely on limitation of motion, the evidence must show: limitation of flexion to 15 degrees (30 percent under DC 5260); limitation of extension to 20 degrees (30 percent under DC5261); or favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).  38 C.F.R. § 4.71a.  

After a review of the pertinent evidence, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left knee with arthritis disability based on limitation of motion.  

At an October 2007 VA examination, the Veteran reported using a brace intermittently, but frequently.  She was able to stand for up to an hour and walk for 1/4 of a mile.  The Veteran also reported giving way, instability, pain, stiffness, and weakness of the left knee.  She reported severe flare-ups every 2 to 3 weeks lasting about a minute.  On physical examination, there was tenderness, grinding and crepitus of the knee.  Examination showed flexion to 130 degrees, and extension 0 degrees.  Pain was not elicited on either test and there was no loss of motion on repetitive use testing.  There was no instability.  The presence of a patellar abnormality was observed.  There was no joint ankylosis.  

The report of an August 2012 VA examination includes diagnosis of a left knee injury with arthritis.  The Veteran described having less range of motion and pain.  She stated having a sharp pain that lasted up to 2 to 3 minutes, and a dull ache that was continual.  Range of motion studies of the left knee showed flexion to 125 degrees, with pain beginning at 115 degrees.  Extension was to 0 degrees, without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, with post-testing showing movement to 125 degrees.  There was no additional limitation of range of motion after repetitive use testing.  Functional loss was described as less movement than normal and pain on movement.  There was tenderness and pain on palpation of the left knee.  There was no joint instability or patellar subluxation/dislocation observed.  No assistive devices were reported as being used.  Imaging studies showed evidence of degenerative arthritis.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination reports in the record do not demonstrate any visual behavior of additional functional impairment as a result of use of the ankle.  The evidence does not show functional loss beyond those limitations of motion recorded, with painful motion, by the examiners.  Based on the above evidence a rating in excess of 10 percent for the Veteran's left knee is not warranted.  

The Board has also considered the possibility of a separate rating for limitation of motion and for subluxation/instability which may be awarded where there is both limitation of motion and instability of a knee.  See VAOPGCPREC 23-97 (1997).  However, subluxation or lateral instability has not been found on any examination or noted in any treatment records.  All testing for ligamentous laxity has been negative.  Without any objective evidence of such, a separate compensable rating for instability would be inappropriate.  

Generalized Anxiety Disorder

Psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  The Veteran is currently rated at 50 percent for her service-connected acquired psychiatric disorder under DC 9400, which is subject to this general rating formula.  In order to be entitled to the next-higher 70 percent rating, the evidence must show an "inability" to establish and maintain effective relationships due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9400.  

After a review of the pertinent evidence, the Board determines that a rating in excess of 50 percent is not warranted.  As an initial matter, the evidence does not indicate the existence of any physical manifestations or similar symptoms, such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or any other similar types of symptoms.  

An October 2007 VA examination report reflects that the Veteran had never participated in formal mental health treatment.  While she received care from her primary care physician in the form of prescription medication for her symptoms of anxiety, she chose not to take the medications because she had a fear of losing control if she took the medication prescribed.  At the time she expressed experiencing depressive symptoms to include sadness, irritability, sleep disturbance, fatigue, chronic pessimism, and social isolation.  She expressed excessive worry, mostly centered around the well-being of her family members.  

Upon examination, she was initially irritable but then became cooperative.  Her thought process and content was unremarkable, her affect was restricted, and judgment and insight were intact.  There were no delusions and no obsessive/ritualistic behavior.  There was no evidence of suicidal or homicidal ideation, no evidence of inappropriate behavior, and her appearance was neatly groomed.  She did report panic attacks several times a month, lasting less than five minutes.  The Veteran was given a diagnosis of generalized anxiety disorder, and major depressive disorder, secondary to generalized anxiety disorder.  Her GAF score was 54 based on moderate symptoms of anxiety and secondary depression with moderate impact on functioning.  

The Veteran's symptoms at her most recent VA examination in August 2012 were centered around anger management.  She stated people "pushed her buttons".  She reported some periods of elevated anxiety but could not relate it to any particular situations.  She stated she had mild sleep disturbance, getting anywhere from 6 to 12 hours of sleep per night.  She also reported occasional sadness, but could not articulate any specific cause, but did state it was not a persistent problem.  Her concentration and appetite were reported as adequate, and she denied suicidal ideation.  She reported some difficulty making decisions in that she often second guessed herself before doing things.  She reported some social isolation which she attributed to her distaste of unpleasant behaviors in others, as opposed to having any difficulty establishing friendships due to anxiety.  She reported that she worked approximately 40 hours a week as a security guard.  She was proud of the fact that she held the position since January 2011, and liked the job because there weren't many people around.  The Veteran was given a diagnosis of generalized anxiety disorder.  Her GAF score was 60, indicative of moderate impairment in social or occupational functioning.  The examiner assessed her symptoms as depressed mood, anxiety, and chronic sleep impairment.  

It was determined she had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran has contended that her psychiatric disability warrants a higher rating.  In her March 2008 notice of disagreement, she reported constant depression, periods of uncontrollable anger, fear of having an anxiety attack, and sleep disturbance.  However, VA treatment records from February and June 2008 show the Veteran's depression/anxiety was currently controlled, and a June 2008 depression screening was negative.  In a March 2009 statement, the Veteran reported insomnia, fatigue, some forgetfulness, and anger management problems.  

Considering the pertinent evidence of record set forth above, the Board finds that the criteria for a rating in excess of 50 percent for generalized anxiety disorder are not met.  Specifically, not only have none of the specific criteria for a 70 percent rating appear to have been met, but she also has not shown symptoms that would be of a comparable level to those enumerated.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Here, the Veteran's GAF scores have been in the range of 54-60.  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While the Board finds that these GAF scores are consistent with her symptoms, such "moderate" symptoms are not severe enough to warrant a rating in excess of 50 percent without some additional and unusual circumstances, which have not been shown here.  Therefore, the Board notes that in finding that the rating criteria were not met for an increased rating for generalized anxiety disorder, entitlement to increased compensation on the basis of a staged rating has been considered but has not been demonstrated.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her service-connected disabilities and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent clinical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matter she is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).  

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If both of these steps are not met, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet App 111 (2008).  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  Regarding the Veteran's knee and ankle disabilities, the Board has already considered factors outside of the diagnostic codes when evaluating effects of pain, weakness and instability.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, when evaluating psychiatric disorders, the Board does not limit its analysis to just the factors in the general rating formula, but is required to consider all factors that may indicate the level of impairment.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, only the most extraordinary symptoms would not be contemplated by the diagnostic codes as currently interpreted.  Such extraordinary symptoms are not shown here.  Therefore, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right ankle, left knee, and generalized anxiety disabilities, and no referral for consideration of an extraschedular rating is required.  

TDIU

In her August 2007 claim for a TDIU, the Veteran stated that she was unable to secure employment due to her service-connected disabilities, namely her knees and psychiatric disabilities.  

Total disability is considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability:  that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The Veteran is currently service-connected for the following disabilities:  generalized anxiety disorder, evaluated as 50 percent disabling; left knee, evaluated as 20 percent disabling; right knee, evaluated as 10 percent disabling; and left ankle, evaluated as 10 percent disabling.  The Veteran has a combined disability rating of 70 percent.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and entitlement to a TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).  After a review of the competent evidence, the Board determines that she is not unemployable due to her service-connected disabilities.  

On her August 2007 claim for TDIU, she reported her last date working full-time was December 31, 2006.  However, the Veteran was currently working 32 hours per week since May 2007.  

In an October 2007 VA examination, the Veteran reported that her left knee did not support the vending machine job she held at the time, and her left knee was exhausted by the fifth day of work.  She reported that her right knee hurt at the end of the work day and she had decreased mobility, lack of stamina, and decreased strength in her lower extremity.  The impact of her left ankle on occupational activities was noted to be decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  The examiner noted that the Veteran was unable to engage in employment requiring standing for over 20-30 minutes at a time or walking over one block at a time, but that she was unlimited in sedentary or semi-sedentary type of employment.  

The Veteran has held multiple jobs including being self-employed.  She reported that she quit all jobs before the one year mark due to "people overload."  The last job she held for five months but quit because she was unable to tolerate it physically and emotionally.  The Veteran reported her psychiatric symptoms included pervasive sadness, irritability, sleep disturbance, increased appetite, lethargy, impatience, fatigue, social isolation, impaired concentration, and chronic pessimism.  Her fatigue interferes with motivation, energy, and efficiency.  The examiner noted that she had difficulty adjusting to change, was inflexible with constant worry related to job performance; experienced decreased concentration, irritability, and fatigue.  She also had tension with co-workers that created poor social interaction.  While the examiner noted that the Veteran had a history of quitting jobs impulsively and that her psychiatric symptoms adversely affected her work efficiency and productivity, there was no opinion on whether her psychiatric symptoms prevented her from securing substantial gainful employment.  

In August 2012, the Veteran was afforded another VA examination to include obtaining an opinion on whether it was at least as likely as not that her service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation.  At the time of the examination the Veteran reported that she was currently working 40 hours per week as a security guard and had held that position since January 2011.  Since being employed, she had not engaged in verbal/physical aggression, and that she had engaged with supervisors and co-workers appropriately.  The examiner noted that her psychiatric symptoms did not result in reduced reliability and productivity, and that the Veteran reported adequate reliability and productivity.  

The examiner also noted that her generalized anxiety symptoms did not cause deficiencies in most areas.  There was mild to moderate impairment of social functioning associated with anxiety symptoms, but work performance and judgment was satisfactory.  She was noted as having mild difficulty making decisions, and mild and transient problems with thinking although those problems minimally impacted functioning.  She reported only occasional sadness.  It was assessed that the Veteran is clearly employable from a mental health perspective.  No effects of her psychiatric disability rendered her incapable of sustaining employment.  She is currently employed, and there are no significant deficits in reliability and productivity associated with her mental health.  

As for the Veteran's bilateral knee and ankle disabilities, the examiner reported the Veteran was currently working, and opined that the Veteran was able to secure and follow a substantially gainful occupation due to her service-connected disabilities.  The examiner noted the Veteran was not observed limping, but she had no tenderness in the right knee and minimal tenderness in the left knee.  The examiner opined that the Veteran was capable of sedentary and light physical employment, but not heavy physical employment due to her bilateral knee and ankle disabilities.  


Overall, the Board determines that the evidence does not indicate that the Veteran is unable to maintain gainful employment.  Indeed, according to some of her psychiatric treatment records, such employment appears to be helpful to her overall well-being.  

The Board has also considered the Veteran's statements regarding her service-connected disabilities.  The Board reiterates that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. at 470 (1994).  She is not, however, competent to identify whether her symptoms render her unemployable under VA regulations.  

On the other hand, such competent evidence concerning the effect of the Veteran's service-connected disabilities on her employability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Therefore, the Board concludes that, while the Veteran meets the schedular requirements for TDIU, the evidence does not demonstrate that she is unemployable due to her service-connected disabilities.  The appeal is denied. 


ORDER

A rating in excess of 10 percent for a left ankle disability is denied.  

A rating in excess of 20 percent for a left knee disability is denied.  

A rating in excess of 50 percent for a generalized anxiety disorder is denied.  

Entitlement to TDIU is denied.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


